 KDI PRECISION PRODUCTS, INC.135KDI Precision Products,Inc.andInternationalAssociation of Machinists and Aerospace Workers,AFL-CIO. Case 9-CA-4816and Service Act, as amended, after dischargefrom the Armed Forces.TRIALEXAMINER'S DECISIONMay 23, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAOn February 7, 1969, Trial ExaminerBernard J.Seff issued hisDecision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision.Thereafter,Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrial .Examiner at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed.The Board has considered theDecision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNational LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that Respondent, KDIPrecisionProducts,Inc.,Cincinnati,Ohio, itsofficers,agents, successors,and assigns,shall taketheactionsetforthintheTrialExaminer'sRecommended Order, as so modified:1.Add the following as paragraph 2(c), andreletter the following paragraphs accordingly:"(c)Notifytheabove-namedemployees ifpresentlyserving inthe Armed Forces of the UnitedStates of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."2.Add the following as the fourth indentedparagraph of the Appendix:WE WILL notify the above-named employees ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveServiceAct and the Universal Military TrainingSTATEMENT OF THE CASEBERNARD J.SEFF,Trial Examiner:This hearing, withallparties represented, was held on October 23 and 24,1968, at Cincinnati, Ohio, on the complaint of the GeneralCounsel issued on September 20, 1968' and the answer ofKDI Precision Products, Inc., hereinafter called theRespondent or Company. The charge,' on which thecomplaint is based, was filed on July 26 by theInternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, hereinafter referred to as the Union.The complaint,as amended at Representative hearing,alleges that the Company violated Section 8(a)(1) of theNationalLaborRelationsAct, herein called the Act, byitsacts in connection with two petitions circulated in theplant to improve working conditions;by interrogatingemployees;by confiscating one of the petitions; bysolicitingwithdrawal of employees from the Union and itsorganizing committee;and that by suspending employeeMary Carson and discharging Rebecca Jansen it violatedSection 8(a)(3) and/or 8(a)(1) of the Act. Respondent initsanswer denied the commission of any unfair laborpractices.At thehearing theGeneralCounsel, theCompany'sCounseland the Union's representativeappeared and participated with full opportunity to presentevidence and argument on the issues.Based on the record, my observation of the witnesses,and the briefs filed by the Respondent and the GeneralCounsel, which have been duly considered, I make thefollowing:FINDINGS OF FACT1.THE RESPONDENTS BUSINESSRespondent is a Delaware corporation having aCincinnati,Ohio plant which is the one involved in thisproceeding.During the past calendar year, which is arepresentative period, Respondent had a direct outflow ofproducts valued in excess of $50,000 which were sold andshipped to points outside the State of Ohio directly fromits place of business in Ohio. The Companyis engaged inmilitary research and development and manufacturesprecisionarming and fusing systems used in artilleryprojectiles,bombfusesandrocketarmament.Respondent'sansweradmits,and I find, that theRespondent is engaged in commerce within the meaningof the Act.II.THE LABORORGANIZATION INVOLVEDThe InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIOisa labor organization'All dates refer to 1968 unless otherwise stated.'Respondent's counsel moved to strike the 8(axl) allegations in theamended complaint and renewed both motions in his brief on the groundthat the underlying charge is insufficient to support these allegations. Ihereby affirm my denial of both motions.The charge,which allegesviolations of 8(a)(3)and (1) of the Act, is sufficiently related to theallegations of the complaint to support it adequately.Fans Milling Co..360U.S.301;Tear Industries. 139 NLRB 365, enfd.inpart andremanded in part 336 F.2d 128(C.A. 5).176 NLRB No. 18 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithinthe meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe facts in this case concern the preparation andcirculation on July 18 of two petitions by employee MaryCarson, employed as a machine operator in department15.The petitions demanded that additional fans beinstalled because of excessive heat in the plant. Indeed, therecord shows that July 18 was a very hot day and, in fact,2 days prior to this date employee Rebecca Jansen hadfainted in the plant from the heat and had to be helped tothe first-aid room where she remained for a considerableperiod before she recovered sufficiently to return to work.One of the petitions circulated, which was signed by 17employees in department 15, states: "We have asked in aniceway for Fans. Now we are going to give you untilBreaktime 9:50 - 7-19-68 or we sit with no work." Inthe second petition, which was circulated in department17, the words "we sit with no work" were crossed out byemployee Harry Schloss and the words "we may all faintfrom the heat. Thank you" were added.Foreman Kenny Piatt took department 15's petitionaway from employees Mary Hardin and Virginia Abbott.When Carson learned that this petition had been taken byPiatt she personally placed Department 17's petition onhisdesk.Department 15's petition was signed by 17employees includingCarson,JudyCarlos,RebeccaJansen,Hardin and Darlene Waldrop. Department ITSpetitionwas signedby 25 employees. Piatt turned bothpetitions over to Respondent's superintendent, Al Wilson,who then brought them to Joe Mayo, Respondent'sdirector of labor relations.Mayo, in turn, brought thepetitions to the company president,Walter Cox. Mayotestifiedthathe and Cox were extremely concerned,discussedthematterwith the Company's attorney,appraised the situation as a threat on the part of theemployees to engage in a sitdown strike or plant seizureand decided to interrogate each signer individually toascertainwhat the employees intended to do. The group of13 employees who signed department 17's petition beforethe change in language wasmade by Schloss were closelyquestioned in the same manner as the employees whosigneddepartment 15's petition.The remaining 12employees were not examined closely because they signedtheir petition after the threat to "sit with no work" hadbeen eliminated. The Company conceded at the hearingthat the focus of its concern was limited to the employeeswho signed department 15's petition.Startingwith the first shift at 7 a.m., July 19, andcontinuingon July 20, each of the employees wasseparately calledtoeitherMayo's or Wilson's officewhere about 75 percent of them were questioned by Mayoand the balance by Wilson. There were two companyofficials present during the questioning at all times andduring part of this time Frank Purdy, the companyemploymentmanager,wasalsopresent.Theinterrogationsfollowedsimilar lines.Each employee, inthe order in which his or her name appeared on thepetitionwas asked if the signature was his or hers andthey they were asked if it was their intention to abide bywhat they had signed. Of the five witnesses who testified,Carson, Jansen,Waldrop, Carlos, and Hardin, all exceptJansenspecificallysaidthey did not intend to carry outthe threat but some added that they would do what theothers did.In all, approximately 42 employees were individuallycalled away from their jobs during regular working timeto be interrogated by Mayo and Wilson in the privateoffices of these Company officials over a period of about11/2 days.In the course of the interrogation of Jansen, she wasasked if she intended doing what was stated on thepetition. It is not disputed that she remarked to Wilson,"you know yourself it's hot, we want to do productionand can't do it in this heat." Mayo interjected, "We arenot interested in that, are you going to do what you said."Jansen then nodded her head in the affirmative to Mayo'squestion. Jansen testified that she also said in a soft voice,which was probably not heard by Mayo, that she wasgoing to do what the others did. At this point, Jansen wasabruptly told to clear out her locker and leave thepremises.She was accompanied towards the locker byFrank Purdy part of the way and then escorted to theplant exit by Piatt. On the same day, July 19, Respondenthired a replacement to take her place.Also, on this same day, Respondent advised Carsonthat she was being suspended for 3 days for circulating thepetitionson companytime.Apart from Carson andJansen,no disciplinewasmeted out to any otheremployees. The employees did not, in fact, sit at theirmachinesor engagein any other concerted activity.In relation to union activity, the following facts werenot disputed. A union campaign had been in progress atthe plant for some months prior to the incident involvingthepetitions.Respondent wrote a number of lettersexpressing its opposition to the Union. The Union, onJuly 17, wrote a letter to the Company president, listingthe 21 employees who comprised the union organizingcommittee. Respondent wrote to each of the 21 committeemembers advising them that they would be subject tonormal plant discipline and would have no immunity fromsame because of their union activity.Jansen andWaldrop were members of the unionorganizingcommittee.Over a period of some months,Jansen distributed handbills outside the plant on 4 or 5occasions. She made one such distribution on July 18.Jansen signed up some employees into the Union. OncrossexaminationJansensaidno supervisor evermentioned this activity to her.Waldrop assisted Jansen in these activities.B.Analysis and Conclusions1.The discharge of Rebecca JansenThe issue here is whether the activities involved in thismatter were concerted activities under Section 7 of theAct and therefore protected against reprisal by theRespondent under Section 8(a)(1) of the Act. It seemsclear at the outset that what the employees were seekingto accomplish- to secure fans to alleviate what theyconsideredoppressiveworkingconditions- wouldnormally be considered the proper subject for legitimateconcerted action to improve their working conditions.Respondent, however, takes the position that this activitywas not protected under the Act because at least as toJansen, the petition which she signed contained thewords" ...we sit with no work," and Jansen nodded herhead in assent when asked if she meant to do what wassaid in the petition.In other words, Respondent argues that by Jansen'saffirmation,Respondent believed that she intended to KDI PRECISION PRODUCTS, INC.137seize the plant and wasencouragingothers to do likewise.The cases cited by the Respondent in its brief on thispoint all involvedinstancesof actual plant seizure, orrefusal of employees to vacate the premises when asked,or occurred in an atmosphere of force and violence, noneof which was involved here.The words, "sit-down strike," or "plant seizure," arewords of art and have aunique meaningin the field oflabor law. The General Counsel'switnesseswere younggirls or women who were unsophisicated and could not beexpected to understand the legal implications which mightbe drawn from the words "we sit with no work." If Mayowantedtoascertainwhethertheemployeeswerethreatening to seize the plant or engage in a sit-downstrike he could have asked them a direct question as towhether they would leave the plant if ordered to do so. Nosuch question was asked of them. Thus, in the context ofthe events which transpired, it is apparent that no plantseizurewas threatened or intended.' In any event, itstrains credulity that Respondent seriously believed thatone girl, Jansen,was goingto do this by herself. Theother fourwitnesseswho testified at the hearing statedthat they did not intend to sit at their machines but thatthey would do what the others did.Even if all the employees had carried out the threat tositat theirmachines without work in protestagainstexcessiveheat in the plant such activity would beprotected from discipline by the Respondent in theabsence of either a refusal to leave or some reasonablebasis for believing that the employees intended to "seize"theplant.InCraneCompany,145NLRB 587, theemployees did sit at their machines under quitesimilarcircumstances.Here a group of polishers and bufferscomplained that the plant maintenance departmentboarded up the windows and ventilators in their workarea.A petition,signedby 25 or more employees, wasgiven to their supervisor protesting the closing of theventilators. The employees worked for about an hour andwent to lunch. When they returned the ventilators had notbeen opened so all but two of the men sat at theirmachines for about 20 minutes, whereupon the ventilatorswere opened. The Trial Examiner termed this activity a"sit-down" strike protected by Section 7 of the Act. TheBoard stated:Although we do not accept the Trial Examiner'scharacterizationof this incident as constituting a`sit-down strike,' we nevertheless agree with him thatthiswork stoppage by employees, as well as formationof the grievance committee, was concerted activityprotected by Section 7 of the Act.Thus, it would appear that a discharge for threatening tosit at themachines isa violation of the Act.On facts analagous to this matter there arewell-reasoned cases which support the conclusion reachedin the instantcase.For example, the very recent caseHanes Corporation,168NLRB No. 111, involved 35-40employees who left their work stations, sat on benchesand stood around to protest their wages and to requestadditional help. In that case there was no threat to sitdown but an actual sit down did in fact take place. TheCompany discharged the leader of this activity, both forleading the sit down movement and because it anticipateda second sit down effort would be lead by the same man:The Board adopted the Trial Examiner's finding that theemployees were engaged in activities protected by Section7 of the Act.InIndianapolisGlove Company,5NLRB 231, nineemployees sat down at their machines from 1:30 p.m. toquitting time at 5:30 p.m. and performed no work (exceptfor uncompensated repair work) in protest over the refusalof their supervisor to accede to certain work demands.Three employees, considered by the Company to beleaders in the sit down activity, were discharged. Infindingthat the discharges constituted unfair laborpractices within the scope of Section 8(a)(1) of the Act,the Board said:The Respondent does not contend that if the tippershad walked out of the plant on strike that afternoon, itwould have been justified in discharging or refusing toreinstate them for such concerted activity. The fact thatin this case the tippers remained at their machinesduring working hours instead of leaving the plant doesnot justify their discharge. They were not requested byRespondent to leave, nor did they remain in the plantafter the hour at which they were supposed to leave.While the stoppage was going on they did some workfor the Respondent's benefit but for which they receivedno compensation..They committed no trepans,caused no harm to the Respondent's property and didnotpreventotheremployees from working. TheRespondent has not demonstrated in what respect theconduct of the tippers was in any way unlawful orwherein it could be considered `glaring misconduct.''Under all of the circumstances of this case, and theapplicable precedents, therefore, the discharge of RebeccaJansen was, and it is hereby found to be, a violation ofSection 8(a)(1) of the Act.2.The suspensionof Mary CarsonThe Respondent contends that Carson was suspendedfor 3 days because she circulated petitions on July 18 andsolicited employees' signatures on them during workinghours. It is not denied that Respondent did not have arule prohibiting such activity on company time.It is alsonot disputed that about a month prior to July 18 Carsoncirculatedanotherpetitionunderstrikinglysimilarcircumstances - also directed to securing fans to improveworking conditions- and on this occasion she wasneither disciplined nor warnedagainst engaging in suchactivity. Therefore, it is clear that Respondent did not relyon the fact that her activity took place on company timeas the basis for suspending her. The more reasonableexplanation for her suspension was that the Respondentwanted to punish Carson for her role in authoring andcirculating the petition in question. As I have found thatthe circulation of the petition was a protected concertedactivity, suspending Carson because she engaged in suchactivity violated Section 7 of the Act.3.Confiscation of one of the petitionsDepartment 15's petition was taken from the employeesby Piatt without their permission. In the context of the'It is difficult to conceivethat Respondent seriously believed that a fewgirls were going to seize this large plant against the Respondent's will. (Ihave taken judicial notice of the fact that in Cases 9-RC-7296 and9-RM-487an election was conducted at this plant in June1967, in which380 employees cast ballots.)'See alsoAndrews Company.87 NLRB379, 394;GlobeWireless. Ltd.,88 NLRB 1262, 1266,Lee Cylinder Division of Golay Co.,156 NLRB1252, enfd., in relevantpart 371 F.2d 259.These cases all hold that thegravamen of a plant seizure involves a refusal by employees to yieldpossession of a plant when ordered to do so. 138DECISIONSOF NATIONALLABOR RELATIONS BOARDfacts of this case the seizure of the petition set in motionthe chain of events which lead to the interrogation andlaterdisciplineof two employees.As has been statedsuprainthisdecision the language of department 17'spetitionwas changed to eliminate the offending words,"we sit with no work."Until the offending petition hadcompleted its circulation in the plant and had been turnedover to Respondent it remained the property of theemployees.Thiswould be so up to the time theyvoluntarily relinquished it. It is not known whether, afterthe revision in department 17's petition,department 15'spetitionmight not also have been revised in the samemanner,had it still remained in the possession of theemployees.Inany case,the seizure of the petitionconcerning protected activitieswhich belonged to theemployees,especially in view of the use to which it wasput, is an illegal interference with the rights of theemployees and is violative of Section7 of the Act.4. InterrogationThe General Counsel argues that the interrogationunder the circumstances of this case constituted anindependent violation of the employees'right to engage inconcerted activities concerning working conditions andthus violated Section 7. Respondent argues that the reasonfor the questioning was to give the employees a secondchance to avoid engaging in a sit-down strike which itfeared was contemplated by them. If the Company wantedto ascertain whether the employees intended to engage insuch action it could have asked a direct and clear questionlike,"Will youremain atyourmachines if you areordered to leave the plant?" This could have provided anunequivocal answer to the question as to whether or not asit-down strike or plant seizure was intended by theemployees.Respondent did not ask its employees such aquestion.Further,the interruptionof normal plantoperations caused by individually calling in 42 employeesto the boss'soffice seems a most unusual circumstance.The fact that so many employees were called away fromtheir jobs during a normal plant work day, standing alone,has an intimidatory flavor. In the case ofBourne v. N. L.R. B., 332 F.2d 47, modifying and enfg. 144 NLRB 805,there are set forth certain indicia of employer actionwhich, if met, would constitute illegal interrogation. Someof the considerations there enumerated were present inthiscase.Depending on the answers given by theemployees the Respondent clearly sought informationupon which to base disciplinary action against individualemployees.The place and method employed by theCompany must have created fear and anxiety in the mindsof the employees, who were individually called away fromwork to the boss's office where, in an atmosphere ofunnatural formality, they were questioned by high officialsof the Respondent. Under the circumstances, and givingadded consideration to the underlying fact that theRespondent's course of interrogation was predicated on atotally unwarranted assumption that it was faced with asit-down strike, I find that the Respondent violated theAct by engaging in illegal interrogation.Company wrote each employee explaining how they couldcancel their union authorization cards by writing a letterto the Union saying, ". . . I hereby cancel and revoke theunion authorization card I signed. . .The lettercontinues:Such a letter, of course, must be signed and dated andthewriter should be sure to keep a copy of it. Yoursupervisor or anyone in Personnel will be glad toanswer any questions about your rights in this respect.The General Counsel argued that the letter of July 24 isviolative of the Act. It should be noted that the letternowhere contains a promise of benefit or threat ofreprisal.Further,thegenesisfor the holding of themeeting withWilson came from employee Lefkel. Cox'sletterwas written in response to the request of two of theCompany's employees.TheBoardheldintheCumberland Shoe Companycase,160 NLRB 1256, 1259,that the Company violated Section 8(a)(1) when its VicePresident shepherded its employees through the process ofdrafting andmailing the withdrawal letters and theninformed the employee that a copy of the letter would bekept in his personnel file. Inherent in this situation wasthe influence exerted by the Vice President upon suchemployees to complete the process of withdrawing fromtheUnionwhich interferedwith the rights of theemployees not to do so if, at any point, they chose not tocomplete the process. The facts of record do not establishthe above elements contained in theCumberlandcase.The Board has foundillegalassistanceand employerinterference in situations where a company mails suchletters;furnishes envelopes,paper and postage for mailing;keeps copies of the letters; summons its'employees to theoffice and requests them to sign letters prepared by theemployer.Respondent did not engage in such action.Therefore, absent the type of assistance indicated aboveand absent promises of benefit or threats of reprisal I findthat Respondent's letter of July 24 was not violative of theAct and it is recommended that this allegation in thecomplaint be dismissed.6.Allegation of 8(a)(3)Respondent stipulated that it wrote a number of lettersto the employees expressing its opposition to the Union.The General Counsel contends Jansen was dischargedbecause she was known to be a union adherent andRespondent intended to make an example of her and thuscoerce her and other employees to refrain from unionactivity.The timing and suddenness of Jansen's dischargecreatesthesuspicionthatantiunionconsiderationsprovided the Respondent's underlyingmotive for herdischarge.The difficultywith this contention is thatsuspicion is not enough to support the 8(a)(3) allegation.It is significant to point out that 21 employees were listedasbeingmembers of the union organizing committee.EmployeeWaldrop was prominently included in thisgroup along with some of the other employees whotestified for the General Counsel, It is not disputed thatWaldrop was active in theunion campaignand worked5.Letter concerning withdrawal from the UnionThe companypresident,Cox, on July 25, sent eachemployee a letter explaining that it had received a requestfrom two employees asking how they could revoke theirunion authorization cards and remove themselvesfrom theorganizing committee.'In response to this request the'The record shows 'that an employee named Harry Lefkel offered tobringanother employee, Judy Carlos, to Superintendent Wilson's office tohelp her cancel her union membership and remove her name from theunion organizingcommittee,as hehad done She accepted his offer andaccompanied Lefkel to Wilson's office, where she added her name toLefkel's previouslysigned statement.Wilson told them that this Statementwould be posted in the plant. The record is silent as to who prepared thedocument or what happened to it. KDI PRECISIONPRODUCTS, INC.139with Jansen to further this purpose.Jansen was the onlyemployee out of these 21 employees to be discharged.Carson was suspended and she was not a member of theUnion or its committee. Thus, the General Counsel didnot sustain his burden of proving by a preponderance ofthe evidence that Jansen was discharged in violation ofSection 8(a)(3) of the Act. It is therefore recommendedthat this allegation of the complaint be dismissed.Respondent apparently concluded that not only didJansen intend to "sit in" but by sodoing this singleindividualwould thereby set in motion an employeemovement to seize the plant. First,this alleged reason fordischarging Jansen is so implausible as to be unbelievable.Second,no such event occurred. InN. L. R.B. v. BurnupandSims,Inc.,379 U.S. 21, the employer believed thattwo employees threatened to blow up his property andthey were discharged. The Supreme Court held that thedischarges in these circumstances violated Section 8(a)(1)of theAct, concurring in the well settled holdings of theBoard that regardless of an employer's motive,Section8(a)(1)"isviolated if an employee is discharged formisconduct arising out of protected activity,despite theemployer'sgood faith,when it is shown that themisconduct never occurred." 379 U.S. 23.ItseemsclearthatJansenwas discharged aspunishment for threatening to engage in activitiesprotectedby the Act, thus setting an example todiscourage other employees from engaging in such action.Accordingly,Iconclude that Respondent'sdischarge ofJansen violated Section 8(a)(l) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,aboveoccurringinconnectionwithitsoperationsdescribed in section 1, above,have a close,intimate, andsubstantial relation to trade,traffic,and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V. THE REMEDYHavingfound thatRespondent has engaged in certainunfair labor practices in violation of Section 8(axl) of theAct, Ishall recommend that Respondent be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.As I havefound that Respondent violatedtheAct bydischargingRebecca Jansenon July 19, 1968,IshallrecommendthatRespondent be orderedtoofferherimmediate and full reinstatement to her former orsubstantially equivalent position,without prejudice to herseniority and other rights and privileges,and make herwhole for anyloss of earnings she mayhave suffered byreason of her dischargeby paymentto her of a sum ofmoney equal to the amount which she normally wouldhave earned as wages fromJuly 19, 1968, to the date ofthe offerof reinstatement,less her earnings, to which is tobe added interestat the rate of 6percent per annum, inaccordancewiththeformula setforthinF.W.WoolworthCompany,90 NLRB 289, andIsisPlumbing&HeatingCo.,138 NLRB 716.Ishall also recommend that Respondent rescind the3-day suspensionofMary Carson,remove from herpersonnel record any references thereto,andmake herwhole for theloss of earningsshe suffered by reason ofher suspension.Upon the basis of the abovefindingsof fact and theentire recordin this case, I make the following:CONCLUSIONS OF LAW1.Respondent,KDI Precision Products,Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.3.By interfering with employee rights to engage inprotected concerted activities,by discharging employeeRebecca Jansen and suspending employee Mary Carson asfound above,Respondent has engaged in and is engaginginunfair labor practices within the meaning of Section8(a)(1) of the Act.4.Respondent has not unlawfully solicited or assistedits employees in their efforts to cancel their Union cardsand withdraw from the union organizing committee.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,and pursuant to Section 10(c) of theAct,Ihereby recommended that Respondent, KDIPrecisionProducts,Inc.,Cincinnati,Ohio,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Dischargingorsuspendingemployeesundercircumstanceswhich interfere with,restrain,or coerceemployees in the exercise of their rights to engage inconcerted activities.(b) Confiscating petitions of employees which relate toimproving working conditions or other mutual aid orprotection.(c)Interrogatingemployeesabout their concertedactivities regarding petitions which relate to improvingworking conditions or other mutual aid or protection.(d) In any like or related manner interfering with,restraining,coercing,or discouraging employees in theexercise of their rights under Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policiesof the Act:(a)OfferRebeccaJansenimmediateandfullreinstatement to her former or substantially equivalentposition without prejudice to her seniority or other rightsand privileges previously enjoyed and make her whole forany loss she may have suffered by reason of her dischargeinthemanner set forth in the section of the abovedecision entitled "The Remedy."(b)Rescind the 3-day suspension of Mary Carson,remove from her personnel record any references theretoand make her whole for the loss of earnings suffered byreason of her suspension in the manner set forth in thissection of the above decision entitled"The Remedy."(c) Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment I records,timecards,personnel records and reports, and all otherrecords relevant and necessary to a determination ofcompliance with paragraphs 2(a) and (b) above. 140DECISIONSOF NATIONAL(d)Post at its Cincinnati, Ohio, place of business,copies of theattachednoticemarked"Appendix."' Copiesof said notice,on forms providedby the RegionalDirectorforRegion9,afterbeingduly signed byRespondent'srepresentative,shallbepostedby itimmediatelyupon receipt thereof,and bemaintained by itfor 60 consecutive days thereafter,in conspicuous places,includingallplaceswherenotices toemployees arecustomarilyposted.Reasonable steps shallbe taken by theRespondent to insure that said notices arenot altered,defaced, or covered by any othermaterial.(e) Notify saidRegional Director,inwriting,within 20days from the receipt of this Decision, what stepsRespondent has takento comply herewith.'IT IS FURTHER RECOMMENDEDthatthe complaint bedismissedwith respect toallegationsof unfair laborpractices not hereinfound to have been committed.'In the event this Recommended Order is adopted by the Board, thewords"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the ,Board'sOrder is enforced by a decree of the United StatesCourt of Appeals,the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order."'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director, inwriting,within 10 days from the date of this Order what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trial at which all sides had the chance to giveevidence, it was found that we, KDI Precision Products,Inc., violated the National Labor Relations Act, and wewereordered to post this notice to inform our employeesof their rights.The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining or othermutual aidor protectionTo refuse to do any or all of these thingsWe have also been ordered to assure our employeesthat:LABOR RELATIONS BOARDWE WILL NOTdo anything that interferes with theserights.WE WILL offerRebecca Jansen immediate and fullreinstatement to her former or substantially equivalentpositionwithout prejudice to her seniority or otherrights and privileges and we will make her whole forany loss she may have suffered as a result of herdischarge.WE WILL rescind the 3-day suspension of MaryCarson,remove from her personnel record anyreferences thereto and make her whole for the loss ofearnings she suffered by reason of her suspension.WE WILL NOTdischarge or suspend employees undercircumstances which interfere with,restrain,or coerceemployees in the exercise of their rights to engage inconcerted activities.WE WILL NOTconfiscatepetitionsof employeeswhich relate to improved working conditions or othermutual aid or protection.WE WILL NOTinterrogate our employees about theirconcerted activities regarding petitions wiich relate toimproved working conditions or other mutual aid orprotection.WE WILL NOTin any like or related manner interferewith, restrain,or coerce our employees in the exerciseof their rights to self-organization,to form labororganizations,to join or assist International AssociationofMachinists and Aerospace Workers,AFL-CIO, orany other labor organization,tobargain collectivelythrough representatives of their own choosing, and toengage in any other concerted activities for the purposeofcollectivebargainingorothermutual aid orprotection,or to refrain from any or all such activities.You are all free to engage in concerted activityfor yourmutual aid or protection so long as you do not violatelawful regulationsof the Company.DatedByKDI PRECISIONPRODUCTS, INC.(Employer)(Representative)(Title)Thisnotice must remain posted for 60 consecutive daysfrom the date of posting,andmust not be altered,defaced,or coveredby any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, theymay communicatedirectlywith the Board'sRegionalOffice,Room 2407,FederalOfficeBuilding,550Main Street, Ciaeintati,Ohio45202,TelephoneNo. 513-684-3686.